Mr. Justice Craig delivered the opinion of the Court: This was an action of forcible detainer, commenced before a justice of the peace. In the circuit court the defendant was ruled to file an amended appeal bond by a specified time. An amended bond was filed, which the court' held insufficient, and dismissed the appeal. The defendant appeals to this court, and assigns for error the decision of the circuit court in dismissing the appeal and refusing to permit him to file another amended bond. The record contains no bill of exceptions, nor does it appear that defendant excepted to any decision of the court made in the cause. We can not consider the points made by appellant, for the reason that no exception was taken in the court below. Had the defendant desired to review the decision of the circuit court, he should have excepted to the ruling of the court, and preserved the exceptions in the record. Parsons v. Evans, 17 Ill. 238; Daniels v. Shields, 38 Ill. 198. The judgment of the circuit court will be affirmed. Judgment affirmed.